FEW, C.J.,
concurring in part and dissenting in part.
I concur in the majority’s decision to affirm summary judgment for Bufkin. However, I would also affirm summary judgment for Old Republic. To that extent, I dissent.
As the majority points out, “[insurance companies are bound by the representations and acts of their agents acting within the scope of their authority.” Holmes v. McKay, 334 S.C. 433, 438, 513 S.E.2d 851, 854 (Ct.App.1999). However, there is no evidence in this case of any representations or acts by Bufkin. Herlong’s affidavit mentions only things Herlong said and did: “I asked [Bufkin] to make sure I got a copy of’ the P & K contract; “I told [Bufkin] that I wanted to make sure that H & H would not have to sell lots to P & K under any option agreement and that the purchaser could sell the lots to a third party;” “I needed to make sure that the *477purchaser would have protection for any claims of the P & K Company or assessments”; and “I asked Mr. Bufkin to find” the P & K contract. These statements provide no evidence of any representations or acts by Bufkin.
Herlong also states, “H & H had an agreement with Mr. Bufkin” to insure that H & H would be able to do certain things and would be protected from P & K’s claims. This also is not evidence of a representation or act by Bufkin. It is simply a legal conclusion drawn by Herlong that is insufficient to withstand summary judgment. See Rule 56(e), SCRCP (providing responsive affidavits “must set forth specific facts showing that there is a genuine issue for trial”); 10B Charles Alan Wright, Arthur Miller & Mary Kay Kane, Federal Practice and Procedure § 2738 (3d ed.1998) (stating “ultimate or conclusory facts and conclusions of law ... cannot be utilized on a summary-judgment motion” (quoted in Dawkins v. Fields, 354 S.C. 58, 68, 580 S.E.2d 433, 438 (2003))); Shupe v. Settle, 315 S.C. 510, 516-17, 445 S.E.2d 651, 655 (CtApp.1994) (“A conclusory statement as to the ultimate issue in a case is not sufficient to create a genuine issue of fact for purposes of resisting summary judgment.”).
Bufkin’s affidavit also does not create a genuine issue of material fact. In it, Bufkin states that at the closing, he discussed the P & K contract with representatives of H & H, showed them the title commitment, and “discussed the list of exceptions with them.” He then states, “I never promised or offered to provide a title commitment without any exceptions.” Even viewed in the light most favorable to H & H, these statements are not evidence of representations or acts by Bufkin that could bind Old Republic to an oral contract.
In addition, the majority’s finding that “Bufkin gave his legal opinion when he made the alleged oral contract with H & H” disproves its own conclusion that there is evidence of an oral contract between H & H and Old Republic. By finding that “any advice Bufkin gave H & H regarding potential adverse claims constituted the practice of law,” the majority finds — correctly—that Bufkin was providing his legal opinion about the outcome of future disputes, not representing to the insured what the terms of the written policy would be.
*478In my opinion, the circuit court ruled correctly in granting summary judgment to both defendants. I would affirm the entire order.